EXHIBIT 10.3


RESIGNATION






To the Board of Directors of
Accelerated Acquisitions XX, Inc.
a Delaware corporation


The undersigned, being an officer and director of the above-named corporation,
does hereby resign from President, Secretary, Treasurer, and shall remain a
director of the corporation.


Said resignation is contingent and expressly conditioned upon (a) the sale of
23,350,000 shares of the Company’s common shares to Cellular Concrete
Technologies, LLC and (b) the appointment of successor directors and officers of
the corporation.


Said resignation shall be effective on the date of the Closing of the
transaction contemplated by the Subscription Agreements between the Company and
Cellular Concrete Technologies, LLC.


Dated as of September 21, 2012


 

  /S/ Timothy Neher    Timothy Neher




